Citation Nr: 0008063	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether it was proper to terminate the appellant's award of 
an apportioned share of the veteran's nonservice-connected 
disability pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which terminated the appellant's 
apportionment award, effective October 1, 1994.

The appellant is the spouse of the veteran, who had active 
military service from July 1945 to February 1947.  The Board 
notes that this appeal was previously before the Board and 
remanded in September 1998 for additional development.  
Following that remand, and during the pendency of this 
appeal, the RO learned that the veteran passed away, in 
August 1999.  However, as the Board is examining whether the 
termination of the appellant's apportionment award by the May 
1996 Special Apportionment Decision was appropriate, the 
death of the veteran does not affect the outcome of this 
appeal.


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1953; 
they separated sometime around December 1965.

2.  In a March 1976 rating decision, the veteran was awarded 
nonservice-connected disability pension benefits (Improved 
Pension benefits).  

3.  Effective December 1975, the appellant was awarded an 
apportioned share of the veteran's pension benefits.

4.  In October 1996, the parties were notified that the RO 
had recently learned that the appellant had been receiving 
Social Security benefits since August 1, 1994; as such, the 
RO removed the appellant as the veteran's dependent for 
purposes of calculating the veteran's Improved Pension 
benefits, and the appellant's apportionment award was 
terminated effective October 1, 1994.

5.  It would have caused the veteran undue hardship to 
continue the appellant's apportionment award.


CONCLUSION OF LAW

The decision to terminate the appellant's award of an 
apportioned share of the veteran's nonservice-connected 
disability pension benefits, effective October 1, 1994, was 
proper.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
decision to terminate her apportionment award of the 
veteran's VA pension benefits was not proper.  As noted in 
the Introduction portion of this decision, this case was 
previously before the Board and remanded in September 1998 
for additional development.  The Board finds that the 
requested development has been completed, and the case is now 
ready for appellate disposition.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran is not 
residing with his or her spouse, and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1999). 

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable; 2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

In the present case, the record reveals that the veteran and 
the appellant were married in July 1953, and were separated 
sometime around December 1965.  They have been living apart 
since that time.  

Pursuant to a March 1976 rating decision, the veteran was 
awarded nonservice-connected pension benefits, otherwise 
known as Improved Pension benefits.  Effective December 1975, 
the appellant was awarded an apportioned share of the 
veteran's pension benefits.  At no time was the veteran was 
receiving an additional amount for a dependent spouse.

Sometime in early 1996, the RO learned that the appellant 
became entitled to Social Security benefits in August 1994.  
Thus, in March 1996, the parties were notified that in light 
of the foregoing, the appellant's apportionment was being 
reconsidered.  In a May 1996 Special Apportionment Decision, 
it was noted that the appellant's new income would have the 
effect of increasing the veteran's total countable income, 
which would reduce the veteran's monthly VA pension benefits.  
It was further determined that such a reduction would result 
in hardship to the veteran, especially if the apportionment 
award was continued.  As such, it was proposed to remove the 
appellant as the veteran's dependent for purposes of 
calculating his Improved Pension benefits, and her 
apportionment award was terminated, effective October 1, 
1994.  The parties were notified of the proposed action by VA 
letter dated in May 1996.  By VA letter dated in October 
1996, the parties were notified that the proposed reduction 
had been implemented.  Both the appellant and the veteran 
expressed their disagreement with the foregoing action, 
although the appellant's appeal is the only one presently 
before the Board.  

Looking at the foregoing more closely, the record reveals the 
following.  At the time of the May 1996 Special Apportionment 
Decision, the veteran's monthly VA pension benefits were 
$417.00, although $125.00 of that was the appellant's 
apportionment award.  Thus, the veteran actually received 
$292.00 per month in VA benefits.  He also received $471.50 
in Social Security benefits, resulting in a total monthly 
income of $763.50.  He reported monthly expenses of $610.00, 
consisting of the following:  rent, $350.00; insurance, 
$30.00, phone, $30.00; medical transportation, $50.00; 
clothes, $100.00; miscellaneous personal items, $50.00.  It 
is unclear whether the foregoing represents the veteran's 
total monthly expenses, as he did not include an amount for 
food or utilities.  In any event, it was noted that the 
veteran's monthly income after expenses was $153.00.  The 
appellant did not report any monthly expenses at that time, 
but her monthly income totaled $490.00, and included the 
following:  VA apportionment award, $125.00; Social Security 
benefits, $365.00.  

The RO reasoned that if the appellant's monthly income was 
included in the veteran's countable income, then his monthly 
Improved Pension benefits would be reduced to an amount 
between $234.00 and $250.00.  Further, if the apportionment 
award of $125.00 continued to be deducted from the veteran's 
monthly pension benefits, then the veteran would only receive 
between $112.00 and $125.00 in monthly VA benefits, which 
would cause him hardship, as his monthly expenses would have 
been more than his monthly income.  As such, the RO removed 
the appellant as the veteran's dependent for purposes of 
determining his Improved Pension benefits, and the 
apportionment award was terminated, effective October 1994.  

The Board notes that for purposes of calculating Improved 
Pension rates, a veteran's spouse who resides apart from the 
veteran and who is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran.  38 C.F.R. 
§ 3.23(d).  Furthermore, a person shall be considered as 
living with his or her spouse even though they reside apart 
unless they are estranged.  38 C.F.R. § 3.60.

The Board finds that the foregoing regulation provides 
support for not including the appellant's income in the 
veteran's countable income, for purposes of calculating the 
veteran's Improved Pension benefits.  In that regard, aside 
from the VA apportionment award, there is no evidence of 
record that the veteran was providing reasonable support 
contributions to the veteran.  Moreover, the parties had been 
living apart for approximately thirty years.  As such, the 
Board finds it appropriate that the appellant was not 
considered the veteran's dependent, for purposes of 
calculating his Improved Pension benefits.  

Although the appellant was not considered the veteran's 
dependent for purposes of calculating the veteran's monthly 
Improved Pension benefits, the question as to whether or not 
the appellant was entitled to an apportioned share of the 
veteran's VA benefits is governed by 38 C.F.R. §§ 3.450, 
3.451, as set forth earlier in this decision.  

In summary, 38 C.F.R. § 3.450 indicates that a veteran's 
benefits may be apportioned on behalf of his spouse if the 
veteran is not residing with his or her spouse, and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's support.  Moreover, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In light of the foregoing, it appears 
that the question in the present case is whether the 
appellant demonstrated hardship, and whether the 
apportionment did not cause hardship on the veteran.

The record reveals that after the RO removed the appellant as 
the veteran's dependent, and terminated her apportionment 
award, the veteran's VA benefits were reduced to a total 
monthly amount $222.00.  His total monthly income was 
$707.80, which was $97.80 more than his total monthly 
expenses of $610.00, as described in his March 1996 
statement.  The appellant reported total monthly income of 
$365.00, and total monthly expenses of $843.16, which 
included the following, as set forth in a November 1996 
Financial Status Report:  rent, $297.94; food, $200.00; 
utilities and heat, $180.00; installment contracts, $165.22.  
Based in the foregoing, in an April 1997 Special 
Apportionment Decision, the RO determined that the appellant 
had demonstrated need, but that an apportionment would result 
in a hardship on the veteran.  The Board agrees with that 
finding, for the following reasons.

The Board does not dispute that the appellant demonstrated 
hardship, as her monthly expenses exceeded her monthly 
income.  However, the Board reiterates that according to the 
law, where hardship is shown to exist, benefits may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  38 C.F.R. § 3.451.  In the present case, the Board 
finds that although the appellant may have shown hardship, an 
apportionment would have caused the veteran undue hardship.  
In that regard, the Board finds that although the April 1997 
Special Apportionment Decision lists the veteran as having 
close to $100.00 in net income after expenses, the Board 
finds that that decision relied on the veteran's March 1997 
statement of his expenses, which did not include any amount 
for food or utilities.  Moreover, the Board notes that in 
December 1996, the veteran submitted an updated Financial 
Status Report in which he listed monthly income of $644.00, 
and monthly expenses of $675.00.  His monthly expenses 
included the following:  rent, $350.00; food, $125.00; 
utilities, $100.00; medical expenses/transportation, $100.00.  
The Board finds these expenses reasonable, and notes that 
they amounted to more than his total monthly income.  Thus, 
based on the foregoing, the Board finds that any 
apportionment of the veteran's VA benefits would have 
resulted in undue hardship to the veteran.  

The Board notes that both parties submitted additional 
financial information subsequent to the April 1997 Special 
Apportionment Decision.  In a May 1998 statement from the 
appellant, she listed monthly expenses of $1306.00.  However, 
the Board notes that she listed furniture as a monthly 
expense, as well as a home improvement loan, and a heat bill 
of $370.00.  The Board finds that furniture and a loan are 
expenses beyond basis necessities, such as food and shelter, 
and are not emphasized when determining hardship.  Moreover, 
the Board finds that a heat bill of $370.00 was most likely 
not that high every month of the year.  In an August 1998 
statement from the veteran, he listed monthly expenses of 
approximately $565.00, and income of $722.00.  However, the 
Board notes that the veteran did not include utilities on 
that statement, as compared to an earlier statement where he 
listed $100.00 for utilities.  Thus, based on the more recent 
financial information provided by the parties, the Board 
still does not dispute that the appellant demonstrated some 
hardship, but the Board maintains that an apportionment would 
have caused the veteran undue hardship.  

The Board acknowledges the appellant's statements of record, 
as well as her testimony from a hearing held before the 
undersigned Member of the Board in May 1998, in which she 
maintains that she had to support her and the veteran's five 
children over the years, with no help from the veteran.  
However, the Board notes that the appellant's initial 
apportionment award considered the dependent children.  
Moreover, by the time her apportionment award was terminated, 
the parties' children were well over 18 years old, and were 
no longer considered dependents.  See 38 C.F.R. § 3.57.  As 
such, the fact that the appellant may have raised and 
supported the children over the years has no impact on the 
decision to terminate her apportionment award, effective in 
1994.

In short, as summarized above, the Board finds that it was 
proper to terminate the appellant's apportionment of the 
veteran's Improved Pension benefits, effective October 1, 
1994, as a continued apportionment award would have caused 
the veteran undue hardship, and the appeal is denied.

There is one other aspect about this case that the Board 
wishes to point out for the appellant's benefit.  It is noted 
that the veteran died only recently, in August 1999.  His 
death of course ended his pension benefits.  The above 
decision by the Board has no lasting effect on the 
appellant's financial welfare.  The Board suggests that she 
might wish to consult with a VA Service Center Counselor to 
find out whether she would have any entitlement to receive a 
widow's death pension benefit in view of her husband's death.  




ORDER

The decision to terminate the appellant's apportionment award 
of the veteran's VA nonservice-connected pension benefits, 
effective October 1, 1994, was proper, and the appeal is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

